                Case 1:20-cv-00385-MAD-DJS Document 14 Filed 06/10/20 Page 1 of 2




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU


                                               Writer Direct: (518) 776-2609

                                                         June 10, 2020


       Honorable Mae A. D’Agostino
       United States District Judge
       United States District Court
       Northern District of New York
       James T. Foley - U.S. Courthouse
       445 Broadway, Room 509
       Albany, NY 12207-2924


       Re:      National Rifle Association of America v. Cuomo et. al.
                Northern District of New York
                20-CV-0385 (MAD)(DJS)

       Dear Judge D’Agostino:

               I write to request leave to file a motion for judgment on the pleadings pursuant to Section
       (2)(A)(i) of your Individual Rules and Practices. My clients’ proposed motion for judgment on
       the pleadings will focus on two arguments. First, that the Plaintiff lacks standing to assert the
       claims in the First Amended Complaint and, second, that the claims against the State Agency
       defendants are barred by the Eleventh Amendment to the United States Constitution. This
       motion will be dispositive in nature. As a result, judicial resources (and the resources of the
       parties) will be saved by addressing these arguments before discovery commences in earnest.

              For these reasons, I respectfully request leave to file a motion for judgment on the
       pleadings.

                Thank you for your consideration of this matter.




                    THE CAPITOL, ALBANY, NY 12224 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                            WWW.AG.NY.GOV
      Case 1:20-cv-00385-MAD-DJS Document 14 Filed 06/10/20 Page 2 of 2

June 10, 2020
Page 2


                                                 Respectfully yours,

                                                 s/ Andrew W. Koster

                                                 Andrew W. Koster
                                                 Assistant Attorney General
                                                 Bar Roll No. 701106
                                                 andrew.koster@ag.ny.gov


cc:   VIA ECF

      Hon. Daniel J. Stewart
      United States Magistrate Judge
      United States District Court
      Northern District of New York
      James T. Foley U.S. Courthouse 4th Floor
      445 Broadway
      Albany, NY 12207

      William A. Brewer, Esq.
      750 Lexington Ave., 14th Floor
      New York, NY 10022
